Citation Nr: 0032548	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a commencement date earlier than September 1, 
1996, for the payment of additional compensation for a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Geralyn Lawrence, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active military service for more than 25 
years, and retired in December 1978.

This appeal arises from an April 1998 action that awarded the 
veteran increased compensation benefits for a dependent 
spouse, to be paid from September 1, 1996.  The veteran 
disagreed with the commencement date for payment of 
additional compensation, in a statement received by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in May 1998.  A Statement of the Case was 
issued in June 1998, and the appeal was perfected by the 
receipt at the RO of a VA Form 9 (Appeal to Board of Veterans 
Appeals) in June 1998.

In September 1998, the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to an effective 
date for an award of additional compensation for a spouse, 
prior to September 1, 1996, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 1999, the Court granted a joint motion for 
remand, vacating the Board's decision and remanding for 
additional proceedings.


FINDINGS OF FACT

1. In May 1979, the veteran was granted service connection 
for several disabilities, one of which was rated 10 percent 
disabling and the remainder of which were rated 
noncompensably disabling.

2. In August 1993, the veteran submitted a claim for 
increase, indicating that a higher rating was warranted for 
each of his service-connected disabilities.

3. In an August 1994 rating action, the veteran was awarded 
increased disability ratings for several of his service-
connected disorders, resulting in a combined schedular 
evaluation of 50 percent, effective from the date of the 
claim for increase, with payment of the higher rate 
commencing on September 1, 1993.

4. Prior to the August 1994 rating action in which the 
veteran was awarded a combined 50 percent disability 
evaluation, there was evidence in the claims file, consisting 
of a certified copy of his Marriage Certificate, reflecting 
that the veteran had a dependent spouse.

5. In 1998, the veteran submitted a second certified copy of 
his Marriage Certificate, which confirmed the information 
previously of record regarding his dependent spouse.

6. There is an approximate balance of positive and negative 
evidence as to whether the record supports a finding that the 
veteran's award of additional compensation for a dependent 
spouse should have been effective from the date of the claim 
for increase in August 1993, with a commencement of payment 
on September 1, 1993.


CONCLUSION OF LAW

The criteria for an effective date of August 27, 1993, with a 
commencement of payment on September 1, 1993, for the payment 
of additional compensation for a dependent spouse have been 
met.  38 U.S.C.A. §§ 1115, 1135, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.31, 3.102, 3.401(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran retired after having served more than 25 years of 
active military duty.  His is currently evaluated at a 
combined 50 percent rating for service-connected 
disabilities, and is in receipt of additional compensation 
for a dependent spouse.

Under pertinent law, a veteran is entitled to receive 
compensation for service-connected disability, which is rated 
at not less than 30 percent, shall be entitled to additional 
compensation for a dependent spouse.  38 U.S.C.A. §§ 1115, 
1135.  The veteran in this case contends, with the support of 
his representative, that, when he was awarded an increased 
(combined) 50 percent disability evaluation for his service-
connected disorders in an August 1994 rating action (from a 
previous combined 10 percent), effective from August 1993, 
his compensation should have been paid at the rate that 
included a dependent spouse.

The veteran bases his argument upon that fact that, during 
the course of the development of his August 1993 claim for 
increased ratings, the VA was aware or should have been aware 
of the existence of his wife.  He maintains that proof of his 
marital status to his wife of more than 33 years was 
previously of record, and he points out that, when he was in 
receipt of VA educational benefits in 1979, he was paid at a 
rate that included his spouse at that time.

The facts in this case are not in dispute, and may be briefly 
summarized.  In January 1979, shortly after his retirement 
from service, the veteran submitted an application for 
compensation benefits to the RO, based on disabilities he had 
incurred during service.  In that application, the veteran 
advised that he had been married in May 1960.  The record 
shows that, in May 1979, the RO received a certified copy of 
the veteran's Marriage Certificate, reflecting that he had 
married his wife, M.W., in May 1960.

After review of the veteran's service medical records, and of 
the report of examination conducted for VA purposes, the RO 
awarded service connection for a number of disabilities, by a 
May 1979 rating decision.  These disabilities included 
tinnitus, which was rated 10 percent disabling; hypertension, 
which was rated zero percent (noncompensably) disabling; 
bilateral high frequency sensorineural hearing loss, which 
was rated noncompensably disabling; and residuals of a left 
knee injury, which were rated noncompensably disabling.

The veteran also applied for VA educational benefits in 1979, 
and the record shows that, when this benefit was being 
provided, he received an allowance paid at a rate that 
included additional payments based upon having a spouse.

Throughout that time period, the veteran's combined 
disability evaluation remained at 10 percent.  In August 
1993, however, the veteran submitted a statement, in which he 
expressed his desire for an increased rating for his service-
connected disabilities.  In connection with this claim, the 
veteran underwent a number of examinations for VA purposes, 
and submitted medical evidence in support of his claim.

In an August 1994 rating action, the veteran was granted an 
increased, 30 percent rating for coronary artery disease 
(CAD), status post myocardial infarction (S.P. MI), and 
status post coronary artery bypass graft (S.P. CABG) with 
hypertension; 10 percent rating for a left knee injury with 
arthritis on x-ray; and 10 percent rating for bilateral high 
frequency sensorineural hearing loss.  He was denied an 
increased rating in excess of 10 percent for tinnitus.  This 
rating action increased the veteran's combined schedular 
evaluation to 50 percent, for which an effective date was 
assigned in August 1993, the date of his claim for the 
increased ratings.  Pursuant to the provisions of law 
governing the initiation of payment of benefit awards, the 
payment of the veteran's increased compensation commenced on 
the first day of the calendar month immediately succeeding 
the month in which the award became effective, i.e., on 
September 1, 1993.  See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The veteran was notified of this decision in a September 1994 
letter, addressed to him at his most recent address of 
record, and a file copy of this letter was associated with 
his VA claims folder.  That copy reveals that the letter 
included notification of the veteran's appellate rights, and 
an enclosure of VA Form 21-8764.  The latter form, 
"Disability Compensation Award Attachment Important 
Information," included various items of information 
regarding rights that accrue to those entitled to disability 
compensation benefits.  Among other things, it was set out on 
this form that a veteran having a 30 percent or more service-
connected disability rating may be entitled to additional 
compensation for a spouse and/ or unmarried children under 
18.  There was no indication on this form, however, as to 
what action a veteran would need to take to ensure his or her 
receipt of additional compensation, nor did it invite any 
inquiries in that regard.

In August 1996, the veteran submitted a VA Form 21-686c 
(Declaration of Status of Dependents) to the RO, on which he 
provided the name and address of his wife, M.W.  He also 
provided a certified copy of his Marriage Certificate.  This 
document revealed that the veteran had been married to his 
present spouse, M.W., since May 1960.  Effective September 1, 
1996, the veteran was paid additional compensation benefits 
at an increased rate, to reflect this dependent.  As 
indicated in the introduction portion of this decision, it is 
the effective date of that award that the veteran has 
appealed.

Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates:

(1)  Date of claim.  This term means the following, 
listed in their order or applicability:

(i) Date of veteran's marriage if the evidence of 
the event is received within 1 year of the event; 
otherwise.

(ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of 
the Department of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 
year of notification of such rating action.

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b).  See 38 U.S.C.A. § 5110(f), (n).

The record in this case clearly shows that, when the veteran 
submitted his claim for an increased rating in 1993, the 
evidence already of record established that he was married.  
The veteran was eventually awarded increased disability 
evaluations for a number of his service-connected disorders 
which, when combined, yielded a 50 percent disability 
evaluation.  This decision, entered in an August 1994 rating 
action, and made effective from the date of the veteran's 
August 1993 claim, did not include a calculation of the rate 
at which this benefit would be paid in light of the 
information previously associated with the claims file in 
1979 regarding his spouse.

Nevertheless, the record does show that, when the veteran was 
furnished notice of this award, he was also informed of a 
number of facts relating to an award of compensation 
benefits, as set out in VA Form 21-8764 that he was also 
provided.  This information included when he could expect to 
receive his compensation check, rights to priority care at VA 
hospitals or clinics, guidelines as to entitlement to 
benefits based upon unemployability, guidelines to rights to 
dental treatment, guidelines to education and vocational 
rehabilitation benefits, and potential benefits relating to 
the payment of premiums on Government life insurance 
policies.  The information also included a paragraph 
containing notice that "veterans having a 30% or more 
service-connected condition may be entitled to addit[i]onal 
compensation for a spouse . . . ."

Clearly, however, not all of the foregoing information was 
applicable to the veteran.  Therefore, one would not 
reasonably expect any response from him acknowledging his 
receipt of it, or even any follow-up from him to obtain 
clarification on those matters suggesting a theoretical 
entitlement to a benefit at some future time (as for 
instance, dental benefits, unemployability benefits, 
education/vocational benefits, or the like).  Moreover, as to 
the information regarding additional compensation for 
dependents, it must be observed that, among the various 
benefits described in this form to which the veteran might at 
some point be entitled, this benefit (to additional 
compensation for dependents) is the only one on the form 
about which the veteran is not advised to contact the local 
VA office or medical center for more information.  Rather, 
the veteran was simply advised of the fact that additional 
compensation may be paid for a spouse and unmarried children 
under 18 if his rating is 30 percent or higher.  Since the 
veteran had previously informed the VA of the existence of 
his wife of some 30-plus years, albeit in different claim 
contexts, it would be reasonable for him to conclude that no 
further action from him in this regard was necessary, and 
that he was in fact being paid at a rate which included this 
additional compensation for his dependent spouse.

By contrast, the record does reflect that it was not until 
August 1996 that the veteran made a specific request for this 
additional compensation by submitting a VA Form 686c 
(Declaration of Status of Dependents).  Indeed, a certified 
copy of his Marriage Certificate confirming the information 
he had previously provided was subsequently received in 
February 1998.  As discussed above, only then did the RO 
consider the veteran's 1996 request and award the veteran 
additional compensation for his dependent spouse.

In this particular case, the record is equivocal as to 
whether the VA was put on notice that, in the event the 
veteran's disability evaluation was increased to 30 percent, 
or more, it would be necessary to consider the appropriate 
rate at which he would be entitled to additional 
compensation, to account for those considered dependents for 
VA purposes, namely his dependent spouse.  Thus, under 
38 C.F.R. § 3.102, VA employs a reasonable-doubt/benefit-of-
the-doubt doctrine in resolving issues presented in claims 
and appeals.  When, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt is given to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991) as amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. § 5107(b)); 38 C.F.R. § 
3.102.

Viewing the facts of this case in the light most favorable to 
the veteran, the Board concludes that, at the time of the 
August 1994 decision to award him an increased, combined 50 
percent rating for his service-connected disabilities, the 
evidence of record satisfactorily demonstrated that he had a 
spouse.  While it is certainly true that the information as 
to this dependent was not submitted for the purpose of a 
compensation award, and that the veteran did not alert the RO 
to the applicability of the additional-compensation law to 
his case after he received the increased rating, the Board is 
of the opinion that the unique facts of this case warrant the 
application of the reasonable doubt doctrine.  Granting the 
veteran every benefit of the doubt, the Board finds that he 
should have received additional compensation for a dependent 
spouse in conjunction with his increase to a combined rating 
of 50 percent.

As set forth above, the date from which payment of additional 
compensation for dependents shall be effective is the later 
of - the date of claim (as that is defined in section 
3.304(b)); the date dependency arises; the effective date of 
the qualifying disability rating; or the date of commencement 
of the veteran's award.

In the context of this case, in which, without having been 
requested to provide the information, the veteran 
nevertheless had demonstrated the existence of a dependent 
spouse that would qualify him for additional compensation 
once he was awarded a disability rating of 30 percent or 
greater; where this information was provided more than one 
year after his marriage took place; and where the RO never in 
fact requested that the veteran supply the information that 
would permit payment of additional compensation based on this 
dependent, there is no actual date of claim as that is 
defined in 38 C.F.R. § 3.401(b).  Accordingly, this may not 
serve as a basis from which to calculate the date of payment 
of additional compensation for dependents.

As between the remaining dates from which the award of 
additional compensation for a dependent might be made 
effective, i.e., the date dependency arose, the effective 
date of the veteran's qualifying disability rating, or the 
date of commencement of the veteran's award, the date 
dependency arose would be the date of the veteran's marriage. 
This event, of course, took place in 1960.  The effective 
date of the veteran's qualifying disability rating is August 
27, 1993, as set out in the August 1994 rating action, and 
the date of commencement of the veteran's award, pursuant to 
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31, was September 1, 1993.

Under these circumstances, it is clear, then, that the later 
of the date dependency arose, the effective date of the 
qualifying disability rating, or the date of commencement of 
the veteran's award, is the date of commencement of the 
award, September 1, 1993.  Accordingly, it is the Board's 
conclusion that, in this case, the criteria for establishing 
an earlier effective date of August 27, 1993, for the payment 
of additional compensation benefits for the veteran's spouse, 
with the commencement of payment of the award on September 1, 
1993, have been met.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an effective date of August 27, 1993, with 
the commencement of the award on September 1, 1993, for the 
payment of additional compensation for the veteran's spouse, 
is granted.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

 

